       Case 1:20-cv-01081 Document 1 Filed 09/15/20 Page 1 of 6 PageID# 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION


 WSOU Investments, LLC d/b/a Brazos Licensing                    Case No. 1:20-cv-1081
 and Development,
                                                                 Patent Case
           Plaintiff,
                                                                 Jury Trial Demanded
           v.

 F5 Networks, Inc.,

           Defendant.

                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

(“Plaintiff”), through its attorneys, complains of F5 Networks, Inc. (“Defendant”), and alleges

the following:

                                                   PARTIES

       1.         Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development is a

corporation organized and existing under the laws of Delaware that maintains its principal place

of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

       2.         Defendant F5 Networks, Inc. is a corporation organized and existing under the

laws of Washington that maintains an established place of business at 12012 Sunset Hills Rd,

Reston, VA 20190.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).


                                                   1
       Case 1:20-cv-01081 Document 1 Filed 09/15/20 Page 2 of 6 PageID# 2




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                 VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District. In addition, Plaintiff has suffered harm in this district.

                                            PATENT-IN-SUIT

        7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

7,548,945 (the “’945 Patent”); (the “Patent-in-Suit”); including all rights to enforce and

prosecute actions for infringement and to collect damages for all relevant times against infringers

of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                           The ’945 Patent

        8.      The ’945 Patent is entitled “System, network device, method, and computer

program product for active load balancing using clustered nodes as authoritative domain name

servers,” and issued 6/16/2009. The application leading to the ’945 Patent was filed on

6/29/2005. A true and correct copy of the ’945 Patent is attached hereto as Exhibit 1 and

incorporated herein by reference.

        9.      The ’945 Patent is valid and enforceable.

                          COUNT 1: INFRINGEMENT OF THE ’945 PATENT

        10.     Plaintiff incorporates the above paragraphs herein by reference.

        11.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the ’945 Patent in at least this District by making, using, offering to sell,


                                                    2
       Case 1:20-cv-01081 Document 1 Filed 09/15/20 Page 3 of 6 PageID# 3




selling and/or importing, without limitation, at least the Defendant products identified in the

charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

infringe at least the exemplary claims of the ’945 Patent also identified in the charts incorporated

into this Count below (the “Exemplary ’945 Patent Claims”) literally or by the doctrine of

equivalents. On information and belief, numerous other devices that infringe the claims of the

’945 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

customers.

       12.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary ’945 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       13.     Actual Knowledge of Infringement. The service of this Complaint upon

Defendant constitutes actual knowledge of infringement as alleged here.

       14.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the ’945 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Defendant Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the ’945 Patent. Examples of such

product literature and website materials include the following:

              https://www.xilinx.com/support/documentation/user_guides/ug578-ultrascale-gty-
               transceivers.pdf

       15.     Induced Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues to induce infringement of the ’945 Patent, literally or by the

doctrine of equivalents, by selling Exemplary Defendant Products to their customers for use in

end-user products in a manner that infringes one or more claims of the ’945 Patent.



                                                 3
       Case 1:20-cv-01081 Document 1 Filed 09/15/20 Page 4 of 6 PageID# 4




        16.     Contributory Infringement. Defendant therefore actively, knowingly, and

intentionally has been and continues materially contribute to their own customers’ infringement

of the ’945 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

Products to their customers for use in end-user products in a manner that infringes one or more

claims of the ’945 Patent. The Exemplary Defendant Products are especially made or adapted for

infringing the ‘945 Patent and have no substantial non-infringing use. For example, in view of

the preceding paragraphs, the Exemplary Defendant Products contain functionality which is

material to at least one claim of the ’945 Patent.

        17.     Exhibit 2 includes charts comparing the Exemplary ’945 Patent Claims to the

Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant Products

practice the technology claimed by the ’945 Patent. Accordingly, the Exemplary Defendant

Products incorporated in these charts satisfy all elements of the Exemplary ’945 Patent Claims.

        18.     Plaintiff therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

        19.     Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

infringement.

                                            JURY DEMAND

        20.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the following relief:

       A.       A judgment that the ’945 Patent is valid and enforceable;




                                                     4
     Case 1:20-cv-01081 Document 1 Filed 09/15/20 Page 5 of 6 PageID# 5




    B.      A judgment that Defendant has infringed, contributorily infringed, and/or induced

            infringement of one or more claims of the ’945 Patent;

    C.      An accounting of all damages not presented at trial;

    D.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

            for Defendant’s past infringement and, with respect to the ’945 patent, any

            continuing or future infringement, up until the date such judgment is entered

            including pre- or post-judgment interest, costs, and disbursements as justified

            under 35 U.S.C. § 284;

    E.      And, if necessary, to adequately compensate Plaintiff for Defendant’s

            infringement, an accounting:

           i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                that it incurs in prosecuting this action;

          ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                action; and

         iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                deems just and proper.



Dated: September 15, 2020          Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com



                                                5
Case 1:20-cv-01081 Document 1 Filed 09/15/20 Page 6 of 6 PageID# 6




                      Counsel for Plaintiff
                      WSOU Investments, LLC d/b/a Brazos Licensing and
                      Development




                                6
